--------------------------------------------------------------------------------

Exhibit 10.5



MERCEDES-BENZ AUTO LEASE TRUST 2020-B,
as Issuer,
 
MERCEDES-BENZ FINANCIAL SERVICES USA LLC,
as Servicer and Administrator,
 
and
 
CLAYTON FIXED INCOME SERVICES LLC,
as Asset Representations Reviewer
 

--------------------------------------------------------------------------------

 
ASSET REPRESENTATIONS
REVIEW AGREEMENT


Dated as of September 1, 2020



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

   
Page
     
ARTICLE ONE
     
USAGE AND DEFINITIONS
 
Section 1.01.
Capitalized Terms; Rules of Usage
1
     
ARTICLE TWO
     
ENGAGEMENT; ACCEPTANCE
 
Section 2.01.
Engagement; Acceptance
4
Section 2.02.
Confirmation of Status
4
     
ARTICLE THREE
 
ASSET REPRESENTATIONS REVIEW PROCESS
 
Section 3.01.
Review Notices and Identification of Review Assets
4
Section 3.02.
Review Materials
4
Section 3.03.
Performance of Reviews
5
Section 3.04.
Review Report
5
Section 3.05.
Review Representatives
6
Section 3.06.
Dispute Resolution
6
Section 3.07.
Limitations on Review Obligations
6

 
ARTICLE FOUR
     
ASSET REPRESENTATIONS REVIEWER
 
Section 4.01.
Representations and Warranties of the Asset Representations Reviewer
7
Section 4.02.
Covenants
8
Section 4.03.
Fees and Expenses
8
Section 4.04.
Limitation on Liability
10
Section 4.05.
Indemnification by Asset Representations Reviewer
10
Section 4.06.
Indemnification of Asset Representations Reviewer
10
Section 4.07.
Inspections of Asset Representations Reviewer
11
Section 4.08.
Delegation of Obligations
11
Section 4.09.
Confidential Information
11
Section 4.10.
Personally Identifiable Information
12



i

--------------------------------------------------------------------------------

 
Page



ARTICLE FIVE
     
REMOVAL, RESIGNATION
 
Section 5.01.
Eligibility of the Asset Representations Reviewer
14
Section 5.02.
Resignation and Removal of Asset Representations Reviewer
14
Section 5.03.
Successor Asset Representations Reviewer
15
Section 5.04.
Merger, Consolidation or Succession
16
     
ARTICLE SIX
     
OTHER AGREEMENTS
 
Section 6.01.
Independence of the Asset Representations Reviewer
16
Section 6.02.
No Petition
16
Section 6.03.
Limitation of Liability of Owner Trustee
16
Section 6.04.
Termination of Agreement
17
     
ARTICLE SEVEN
     
MISCELLANEOUS PROVISIONS
 
Section 7.01.
Amendments
17
Section 7.02.
Assignment; Benefit of Agreement; Third Party Beneficiaries
17
Section 7.03.
Notices
18
Section 7.04.
GOVERNING LAW
18
Section 7.05.
WAIVER OF JURY TRIAL
19
Section 7.06.
No Waiver; Remedies
19
Section 7.07.
Severability
19
Section 7.08.
Table of Contents and Headings
19
Section 7.09.
Counterparts; Electronic Signatures
19
     
Schedule A –
Representations and Warranties, Review Materials and Tests
SA-1



ii

--------------------------------------------------------------------------------

This ASSET REPRESENTATIONS REVIEW AGREEMENT, dated as of September 1, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is among MERCEDES-BENZ AUTO LEASE TRUST 2020-B, a Delaware
statutory trust (the “Issuer”), MERCEDES-BENZ FINANCIAL SERVICES USA LLC, a
Delaware limited liability company, as servicer and administrator (in such
capacities, the “Servicer” and the “Administrator”, respectively), and CLAYTON
FIXED INCOME SERVICES LLC, a Delaware limited liability company (the “Asset
Representations Reviewer”).
 
RECITALS
 
WHEREAS, the Issuer will engage the Asset Representations Reviewer to perform a
review of certain motor vehicle leases and leased vehicles for compliance with
certain representations and warranties made with respect thereto; and
 
WHEREAS, the Asset Representations Reviewer desires to perform such review in
accordance with the terms of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
ARTICLE ONE


USAGE AND DEFINITIONS
 
Section 1.01.  Capitalized Terms; Rules of Usage.  Capitalized terms used in
this Agreement that are not otherwise defined shall have the meanings ascribed
thereto in Appendix 1 to the 2020-B Servicing Supplement or, if not defined
therein, in Appendix A to the Basic Collateral Agency Agreement, which
Appendices are hereby incorporated into and made a part of this Agreement. 
Appendix 1 also contains rules of usage applicable to this Agreement.  Whenever
used herein, unless the context otherwise requires, the following words and
phrases shall have the respective meanings set forth below for all purposes of
this Agreement.  In the event of any conflict between a definition appearing
below and any other 2020-B Basic Document, the definition appearing below shall
control for purposes of this Agreement.
 
“2020-B Servicing Supplement” means the 2020-B Servicing Supplement, dated as of
September 1, 2020, to the Basic Servicing Agreement, among the Servicer, MBFS
USA, as Lender, Daimler Trust, as titling trust, and Daimler Title Co., as
collateral agent.
 
“Annual Fee” has the meaning stated in Section 4.03(a).
 
“Annual Period” means each annual period commencing on the 2020-B Closing Date,
in the case of the first such period, and otherwise on the most recent
anniversary of the 2020-B Closing Date and ending on the next anniversary of the
2020-B Closing Date.
 
“ARR Indemnified Person” means the Asset Representations Reviewer and its
officers, directors, employees and agents.
 

--------------------------------------------------------------------------------

“Basic Collateral Agency Agreement” means the Amended and Restated Basic
Collateral Agency Agreement, dated as of March 1, 2009, among Daimler Trust, the
Administrative Agent, Daimler Title Co., as collateral agent, and MBFS USA, as
lender and as servicer.
 
“Confidential Information” means oral, written and electronic materials
(irrespective of its source or form of communication) furnished before, on or
after the date of this Agreement to the Asset Representations Reviewer for the
purposes contemplated by this Agreement, including (i) lists of Review Assets
and any related Review Materials, (ii) origination and servicing guidelines,
policies and procedures and form contracts and (iii) notes, analyses,
compilations, studies or other documents or records prepared by the Servicer,
which contain information supplied by or on behalf of the Servicer or its
representatives; provided, that Confidential Information will not include
information that (a) is or becomes generally available to the public other than
as a result of disclosure by the Information Recipients, (b) was available to,
or becomes available to, the Information Recipients on a non-confidential basis
from a Person or entity other than the Issuer or the Servicer before its
disclosure to the Information Recipients who, to the knowledge of the
Information Recipient, is not bound by a confidentiality agreement with the
Issuer or the Servicer and is not prohibited from transmitting the information
to the Information Recipients, (c) is independently developed by the Information
Recipients without the use of the Confidential Information, as shown by the
Information Recipients’ files and records or other evidence in the Information
Recipients’ possession or (d) the Issuer or the Servicer provides permission to
the applicable Information Recipients to release.
 
“Eligible Representations” shall mean those representations identified within
the “Tests” included in Schedule A.
 
“Information Recipients” means the Asset Representations Reviewer and its
officers, directors, employees, agents, representatives or affiliates, including
legal counsel.
 
“Issuer PII” means PII furnished by the Issuer, the Servicer or their respective
Affiliates to the Asset Representations Reviewer and PII developed or otherwise
collected or acquired by the Asset Representations Reviewer in performing its
obligations under this Agreement.
 
“Personally Identifiable Information” or “PII” means information in any format
about an identifiable individual, including name, address, phone number, e-mail
address, account number(s), identification number(s), any other actual or
assigned attribute associated with or identifiable to an individual and any
information that when used separately or in combination with other information
could identify an individual.
 
“Review” means the completion by the Asset Representations Reviewer of the
procedures listed under “Tests” in Schedule A for each Review Asset as described
in Section 3.03.
 
“Review Assets” means those 2020-B Leases and 2020-B Leased Vehicles identified
by the Servicer as requiring a Review by the Asset Representations Reviewer
following receipt of a Review Notice according to Section 3.01.
 
“Review Fee” has the meaning stated in Section 4.03(b).
 
2

--------------------------------------------------------------------------------

“Review Materials” means the documents, data, and other information required for
each “Test” in Schedule A.
 
“Review Notice” means a notice delivered to the Asset Representations Reviewer
by the Indenture Trustee pursuant to Section 7.02 of the Indenture.
 
“Review Report” means the report prepared and delivered by the Asset
Representations Reviewer pursuant to Section 3.04, which will, among other
things, (i) indicate for each Review Asset whether there was a Test Pass, Test
Fail or Test Complete for each related Test, (ii) include, for each Test Fail or
Test Complete, the related reason for such Test Fail or Test Complete, including
(for example) whether the Review Asset was a Test Fail as a result of missing or
incomplete Review Materials and (iii) contain a summary of the Review results to
be included in the Issuer’s Form 10-D report for the Collection Period in which
the Review Report is received.
 
“Test Complete” has the meaning stated in Section 3.03(c).
 
“Test Fail” has the meaning stated in Section 3.03(a).
 
“Test Pass” has the meaning stated in Section 3.03(a).
 
“Tests” mean the procedures listed in Schedule A, as applied to the process
described in Section 3.03.
 
3

--------------------------------------------------------------------------------

ARTICLE TWO


ENGAGEMENT; ACCEPTANCE


Section 2.01.  Engagement; Acceptance.  The Issuer hereby engages Clayton Fixed
Income Services LLC to act as the Asset Representations Reviewer for the
Issuer.  Clayton Fixed Income Services LLC accepts the engagement and agrees to
perform the obligations of the Asset Representations Reviewer on the terms
stated in this Agreement.
 
Section 2.02.  Confirmation of Status.  The parties confirm that the Asset
Representations Reviewer is not responsible for (i) reviewing the 2020-B Leases
and 2020-B Leased Vehicles for compliance with the representations and
warranties under the 2020-B Servicing Supplement, except as otherwise described
in this Agreement, or (ii) determining whether noncompliance with the
representations or warranties constitutes a breach of the 2020-B Servicing
Supplement.
 
ARTICLE THREE


ASSET REPRESENTATIONS REVIEW PROCESS
 
Section 3.01.  Review Notices and Identification of Review Assets.  On receipt
of a Review Notice from the Indenture Trustee pursuant to Section 7.02 of the
Indenture, the Asset Representations Reviewer will start a Review.  Once a
Review Notice has been issued, the Servicer will provide the list of Review
Assets to the Asset Representations Reviewer within ten Business Days.
 
The Asset Representations Reviewer will not be obligated to start a Review until
a Review Notice and the related list of Review Assets is received.  The Asset
Representations Reviewer is not obligated to verify (i) whether the Indenture
Trustee properly determined that a Review Notice was required or (ii) the
accuracy or completeness of the list of Review Assets provided by the Servicer.
 
Section 3.02.  Review Materials.
 
(a)          Access to Review Materials.  Within 60 days of the delivery of a
Review Notice, the Servicer will provide the Asset Representations Reviewer with
access to the Review Materials for all Review Assets in one or more of the
following ways: (i) by providing access to the Servicer’s systems, either
remotely or at an office of the Servicer, (ii) by electronic posting to a
password-protected website to which the Asset Representations Reviewer has
access, (iii) by providing originals or photocopies at an office of the Servicer
or (iv) in another manner agreed by the Servicer and the Asset Representations
Reviewer.  The Servicer may redact or remove Personally Identifiable Information
from the Review Materials without changing the meaning or usefulness of the
Review Materials.  The Asset Representations Reviewer shall be entitled to rely
in good faith, without independent investigation or verification, that the
Review Materials are accurate and complete in all material respects, and not
misleading in any material respect.
 
4

--------------------------------------------------------------------------------

(b)         Missing or Insufficient Review Materials.  The Asset Representations
Reviewer will review the Review Materials to determine if any Review Materials
are missing or insufficient for the Asset Representations Reviewer to perform
any Test.  If the Asset Representations Reviewer determines any missing or
insufficient Review Materials, the Asset Representations Reviewer will notify
the Servicer promptly, and in any event no less than 30 days before completing
the Review.  The Servicer will have 60 days to give the Asset Representations
Reviewer access to the missing Review Materials or other documents or
information to correct the insufficiency.  If the missing Review Materials or
such other documents or information have not been provided by the Servicer
within 60 days, the related Review Report will report a Test Fail for each Test
that requires use of the missing or insufficient Review Materials.
 
Section 3.03.  Performance of Reviews.
 
(a)          Test Procedures.  For a Review, the Asset Representations Reviewer
will perform, for each Review Asset, the Tests for each Eligible
Representation.  In the course of its review, the Asset Representations Reviewer
will use the Review Materials listed in Schedule A.  For each Test and Review
Asset, the Asset Representations Reviewer will determine if the Test has been
satisfied (a “Test Pass”) or if the Test has not been satisfied (a “Test Fail”).
 
(b)          Review Period.  The Asset Representations Reviewer will complete
the Review within 60 days of receiving access to the Review Materials.  If,
however, additional Review Materials are provided to the Asset Representations
Reviewer as described in Section 3.02(b), the Review period will be extended for
an additional 30 days.
 
(c)          Completion of Review for Certain Review Assets.  Following the
delivery of the list of the Review Assets and before the delivery of the Review
Report by the Asset Representations Reviewer, the Servicer may notify the Asset
Representations Reviewer if a Review Asset has been paid in full by the related
Lessee or purchased from the Issuer in accordance with the terms of the 2020-B
Servicing Agreement.  On receipt of such notice, the Asset Representations
Reviewer will immediately terminate all Tests of the related Review Asset, and
the Review of such Review Assets will be considered complete (a “Test
Complete”).  In this case, the related Review Report will indicate a Test
Complete for such Review Asset and the related reason.
 
(d)          Duplicative Tests.  If the same Test is required for more than one
representation and warranty, the Asset Representations Reviewer will only
perform the Test once for each Review Asset, but will report the results of the
Test for each applicable representation and warranty on the Review Report.
 
(e)          Termination of Review.  If a Review is in process and the Notes
will be paid in full on the next Payment Date, the Servicer will notify the
Asset Representations Reviewer no less than five days before that Payment Date. 
On receipt of such notice, the Asset Representations Reviewer will terminate the
Review immediately and will not be obligated to deliver a Review Report.
 
Section 3.04.  Review Report.  Within five Business Days after the end of the
applicable Review period under Section 3.03(b), the Asset Representations
Reviewer will deliver to the Issuer, the Servicer and the Indenture Trustee a
Review Report.  The Asset Representations Reviewer will ensure that the Review
Report does not contain any Personally Identifiable Information.  On reasonable
request of the Servicer, the Asset Representations Reviewer will provide
additional details on the Test results.
 
5

--------------------------------------------------------------------------------

Section 3.05.  Review Representatives.
 
(a)         Servicer Representative.  The Servicer will designate one or more
representatives who will be available to assist the Asset Representations
Reviewer in performing the Review, including responding to requests and
answering questions from the Asset Representations Reviewer about access to
Review Materials on the Servicer’s originations, leases or other systems,
obtaining missing or insufficient Review Materials and/or providing
clarification of any Review Materials or Tests.
 
(b)         Asset Representations Review Representative.  The Asset
Representations Reviewer will designate one or more representatives who will be
available to the Issuer, the Servicer and the Administrator during the
performance of a Review.
 
(c)          Questions About Review.  The Asset Representations Reviewer will
make appropriate personnel available to respond in writing to written questions
or requests for clarification of any Review Report from the Indenture Trustee or
the Servicer until the earlier of (i) the payment in full of the Notes and (ii)
one year after the delivery of the Review Report.  The Asset Representations
Reviewer will not be obligated to respond to questions or requests for
clarification from Noteholders or any other Person and will direct such Persons
to submit written questions or requests to the Servicer.
 
Section 3.06.  Dispute Resolution.  If a Review Asset that was the subject of a
Review becomes the subject of a dispute resolution proceeding under Section 3.11
of the 2020-B Servicing Supplement, the Asset Representations Reviewer will
participate in the dispute resolution proceeding on request of a party to the
proceeding.  The reasonable out-of-pocket expenses of the Asset Representations
Reviewer for its participation in any dispute resolution proceeding will be
considered expenses of the requesting party for the dispute resolution and will
be paid, in the case of (i) an arbitration, by a party to the dispute resolution
as determined by the arbitrator for the dispute resolution, and (ii) a
mediation, as the parties shall mutually determine, in each case according to
Section 3.11 of the 2020-B Servicing Supplement.  If not paid by a party to the
dispute resolution, the expenses will be reimbursed by the Issuer pursuant to
Section 4.03(d).
 
Section 3.07.  Limitations on Review Obligations.
 
(a)         Review Process Limitations.  The Asset Representations Reviewer will
have no obligation (i) to determine whether a Delinquency Trigger has occurred
or whether the required percentage of Noteholders has voted to direct a Review
under the Indenture; (ii) to determine which 2020-B Leases and 2020-B Leased
Vehicles are subject to a Review, (iii) to obtain or confirm the validity of the
Review Materials, (iv) to obtain missing or insufficient Review Materials, (v)
to take any action or cause any other party to take any action under any of the
2020-B Basic Documents to enforce any remedies for breaches of representations
or warranties about the Eligible Representations, (vi) to determine the reason
for the delinquency of any Review Asset, the creditworthiness of any Lessee, the
overall quality of any Review Asset or the compliance by the Servicer with its
covenants with respect to the servicing of such Review Asset, or (vii) to
establish cause, materiality or recourse for any failed Test.
 
6

--------------------------------------------------------------------------------

(b)         Testing Procedure Limitations.  The Asset Representations Reviewer
will only be required to perform the Tests listed under Schedule A, and will not
be obligated to perform additional procedures on any Review Asset or to provide
any information other than a Review Report.  However, the Asset Representations
Reviewer may provide additional information in a Review Report about any Review
Asset that it determines in good faith to be material to the Review.
 
ARTICLE FOUR


ASSET REPRESENTATIONS REVIEWER
 
Section 4.01.  Representations and Warranties of the Asset Representations
Reviewer.  The Asset Representations Reviewer hereby makes the following
representations and warranties as of the 2020-B Closing Date:
 
(a)          Organization and Qualification.  The Asset Representations Reviewer
is duly organized and validly existing as a limited liability company in good
standing under the laws of State of Delaware.  The Asset Representations
Reviewer is qualified as a foreign limited liability company in good standing
and has obtained all necessary licenses and approvals in all jurisdictions in
which the ownership or lease of its properties or the conduct of its activities
requires the qualification, license or approval, unless the failure to obtain
the qualifications, licenses or approvals would not reasonably be expected to
have a material adverse effect on the Asset Representations Reviewer’s ability
to perform its obligations under this Agreement.
 
(b)          Power, Authority and Enforceability.  The Asset Representations
Reviewer has the power and authority to execute, deliver and perform its
obligations under this Agreement.  The Asset Representations Reviewer has
authorized the execution, delivery and performance of this Agreement.  This
Agreement is the legal, valid and binding obligation of the Asset
Representations Reviewer enforceable against the Asset Representations Reviewer,
except as enforcement may be limited by insolvency, bankruptcy, reorganization
or other laws relating to the enforcement of creditors’ rights or by general
equitable principles.
 
(c)          No Conflicts and No Violation.  The completion of the transactions 
contemplated by this Agreement and the performance of the Asset Representations
Reviewer’s obligations under this Agreement will not (i) conflict with, or
constitute a breach or default under, any indenture, mortgage, deed of trust,
loan agreement, guarantee or similar document under which the Asset
Representations Reviewer is a debtor or guarantor, (ii) result in the creation
or imposition of a Lien on the properties or assets of the Asset Representations
Reviewer under the terms of any indenture, mortgage, deed of trust, loan
agreement, guarantee or similar document, (iii) violate the organizational
documents of the Asset Representations Reviewer or (iv) violate a law or, to the
Asset Representations Reviewer’s knowledge, an order, rule or regulation of a
federal or State court, regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Asset Representations
Reviewer or its properties that applies to the Asset Representations Reviewer,
which, in each case, would reasonably be expected to have a material adverse
effect on the Asset Representations Reviewer’s ability to perform its
obligations under this Agreement.
 
7

--------------------------------------------------------------------------------

(d)          No Proceedings.  To the Asset Representations Reviewer’s knowledge,
there are no proceedings or investigations pending or threatened in writing
before a federal or State court, regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Asset Representations
Reviewer or its properties (i) asserting the invalidity of this Agreement, (ii)
seeking to prevent the completion of the transactions contemplated by this
Agreement or (iii) seeking any determination or ruling that would reasonably be
expected to have a material adverse effect on the Asset Representations
Reviewer’s ability to perform its obligations under, or the validity or
enforceability of, this Agreement.
 
(e)          Eligibility.  The Asset Representations Reviewer meets the
eligibility requirements in Section 5.01.
 
Section 4.02.  Covenants.  The Asset Representations Reviewer covenants and
agrees that:
 
(a)          Eligibility.  It will notify the Issuer and the Servicer promptly
if it no longer meets, or reasonably expects that it will no longer meet, the
eligibility requirements in Section 5.01.
 
(b)          Review Systems; Personnel.  It will maintain business process
management and/or other systems necessary to ensure that it can perform each
Test and, on execution of this Agreement, will load each Test into these
systems.  The Asset Representations Reviewer will ensure that these systems
allow for each Review Asset and the related Review Materials to be individually
tracked and stored as contemplated by this Agreement.  The Asset Representations
Reviewer will maintain adequate staff that is properly trained to conduct
Reviews as required by this Agreement.
 
(c)          Maintenance of Review Materials.  It will maintain copies of any
Review Materials, Review Reports and other documents relating to a Review,
including internal correspondence and work papers, for a period of at least two
years after any termination of this Agreement.
 
Section 4.03.  Fees and Expenses.
 
(a)          Annual Fee.  As compensation for its activities hereunder, the
Asset Representations Reviewer shall be entitled to receive an annual fee (the
“Annual Fee”) with respect to each Annual Period prior to the termination of the
Issuer, in an amount equal to $5,000.  The Annual Fee will be paid by the Issuer
on the 2020-B Closing Date and on each anniversary of the 2020-B Closing Date
until this Agreement is terminated; provided, however, that if the Asset
Representations Reviewer resigns or is removed in accordance with Section 5.02,
then the Asset Representations Reviewer shall refund to the Issuer a portion of
the Annual Fee attributable to the portion of the annual period during which the
Asset Representations Reviewer will no longer act as the Asset Representations
Reviewer, assuming for purposes of such calculation that the Annual Fee for each
day during the annual period is an amount equal to the Annual Fee divided by
365.
 
8

--------------------------------------------------------------------------------

(b)         Review Fee.  Following the completion of a Review and the delivery
of the related Review Report pursuant to Section 3.04, or the termination of a
Review according to Section 3.03(e), and the delivery to the Indenture Trustee
and the Servicer of a detailed invoice, the Asset Representations Reviewer will
be entitled to a fee of $175 for each Review Asset for which the Review was
started (the “Review Fee”), payable by the Issuer.  No Review Fee will be
charged for any Review Asset which was included in a prior Review or for which
no Tests were completed prior to the Asset Representations Reviewer being
notified of a termination of the Review according to Section 3.03(c) or due to
missing or insufficient Review Materials under Section 3.02(b).  If the detailed
invoice is submitted on or before the first day of a month, the Review Fee will
be paid by the Issuer according to the priority of payments in the Indenture on
the Payment Date in that month.  If a Review is terminated according to Section
3.03(e), however, the Asset Representations Reviewer must submit its invoice for
the Review Fee for the terminated Review no later than ten Business Days before
the final Payment Date to be reimbursed on such final Payment Date.
 
(c)          Reimbursement of Travel Expenses.  If the Servicer provides access
to the Review Materials at one of its properties, the Issuer will reimburse the
Asset Representations Reviewer for its reasonable travel expenses incurred in
connection with the Review upon receipt of a detailed invoice.
 
(d)          Dispute Resolution Expenses.  If the Asset Representations Reviewer
participates in a dispute resolution proceeding under Section 3.06 and its
reasonable out-of-pocket expenses for participating in the proceeding are not
paid by a party to the dispute resolution within 90 days after the end of the
proceeding, the Issuer will reimburse the Asset Representations Reviewer for
such expenses upon receipt of a detailed invoice.
 
(e)          Payment of Invoices.  When applicable pursuant to this Section, the
fees and expenses of the Asset Representations Reviewer are to be paid via the
priority of payments described in Section 5.04(b) or 8.03 of the Indenture, as
applicable.  The Asset Representations Reviewer will issue invoices to the
Issuer at the notices addresses set forth in Section 11.04 of the Indenture and
Issuer shall pay all invoices submitted by the Asset Representations Reviewer
within 30 days following the receipt by the Issuer, in accordance with the
priority of payments described in Section 5.04(b) or 8.03 of the Indenture, as
applicable.  The Administrator shall promptly pay to the Asset Representations
Reviewer the amount of any fees, expenses and indemnification amounts not
otherwise paid or reimbursed by the Issuer on any Payment Date in accordance
with the terms of Section 5.04(b) or 8.03 of the Indenture, as applicable;
provided that the Asset Representations Reviewer shall promptly reimburse the
Administrator for any such amounts to the extent it subsequently receives
payment or reimbursement in respect thereof from the Issuer in accordance with
the terms of such Sections.  For the avoidance of doubt, the aggregate limit on
the Asset Representations Reviewer fees, expenses and indemnities specified in
Section 8.03 of the Indenture shall not apply to payments made or to be made by
the Administrator to the Asset Representations Reviewer pursuant to this
subsection.
 
9

--------------------------------------------------------------------------------

Section 4.04.  Limitation on Liability.  The Asset Representations Reviewer will
not be liable to any Person for any action taken, or not taken, in good faith
under this Agreement or for errors in judgment.  The Asset Representations
Reviewer will, however, be liable for its willful misconduct, bad faith or
negligence in performing its obligations under this Agreement, but in no event
will it be liable for special, indirect or consequential losses or damages
(including lost profit), even if it has been advised of the likelihood of the
loss or damage and regardless of the form of action.
 
Section 4.05.  Indemnification by Asset Representations Reviewer.  The Asset
Representations Reviewer will indemnify each of the Issuer, the Seller, the
Servicer, the Administrator, the Owner Trustee, the Indenture Trustee and their
respective directors, officers, employees and agents for all fees, expenses,
losses, damages and liabilities, including any legal fees or expenses incurred
in connection with the enforcement of the Asset Representations Reviewer’s
indemnification or other obligations hereunder, resulting from the Asset
Representations Reviewer’s (i) willful misconduct, bad faith or negligence in
performing its obligations under this Agreement and (ii) breach of any of its
representations or warranties in this Agreement.  The Asset Representations
Reviewer’s obligations under this Section will survive the termination of this
Agreement, the termination of the Issuer and the resignation or removal of the
Asset Representations Reviewer.
 
Section 4.06.  Indemnification of Asset Representations Reviewer.
 
(a)          Indemnification.  The Issuer will, or will cause the Administrator
to, indemnify each ARR Indemnified Person for all costs, expenses, losses,
damages and liabilities resulting from the performance of its obligations under
this Agreement (including the fees and expenses of defending itself against any
loss, damage or liability), but excluding any cost, expense, loss, damage or
liability resulting from the Asset Representations Reviewer’s (i) willful
misconduct, bad faith or negligence or (ii) breach of any of its representations
or warranties in this Agreement.
 
(b)          Proceedings.  Promptly on receipt by an ARR Indemnified Person of
notice of a Proceeding against it, such ARR Indemnified Person will, if a claim
is to be made under Section 4.06(a), notify the Issuer and the Administrator of
the Proceeding.  The Issuer and/or the Administrator may participate in and
assume the defense and settlement of a Proceeding at its expense.  If the Issuer
or the Administrator notifies an ARR Indemnified Person of its intention to
assume the defense of the Proceeding with counsel reasonably satisfactory to
such ARR Indemnified Person, and so long as the Issuer, the Servicer or the
Administrator assumes the defense of the Proceeding in a manner reasonably
satisfactory to such ARR Indemnified Person, the Issuer and the Administrator
will not be liable for fees and expenses of counsel to such ARR Indemnified
Person unless there is a conflict between the interests of the Issuer or the
Administrator, as applicable, and an ARR Indemnified Person.  If there is a
conflict, the Issuer, the Servicer or the Administrator will pay for the
reasonable fees and expenses of separate counsel to the ARR Indemnified Person. 
No settlement of a Proceeding may be made without the approval of the Issuer and
the Administrator and the ARR Indemnified Person, which approval will not be
unreasonably withheld, conditioned or delayed.
 
10

--------------------------------------------------------------------------------

(c)          Survival of Obligations.  The Issuer’s and the Administrator’s
obligations under this Section will survive the resignation or removal of the
Asset Representations Reviewer and the termination of this Agreement.
 
(d)          Repayment.  If the Issuer or the Administrator makes any payment
under this Section and an ARR Indemnified Person later collects any of the
amounts for which the payments were made to it from others, such ARR Indemnified
Person will promptly repay the amounts to the Issuer or the Administrator, as
applicable.
 
Section 4.07.  Inspections of Asset Representations Reviewer.  The Asset
Representations Reviewer agrees that, with reasonable advance notice not more
than once during any year, it will permit authorized representatives of the
Issuer, the Servicer or the Administrator, during the Asset Representations
Reviewer’s normal business hours, to examine and review its books of account,
records, reports and other documents and materials relating to (a) the
performance of its obligations under this Agreement, (b) payments of its fees
and expenses for its performance of its obligations under this Agreement and (c)
a claim made by it under this Agreement.  In addition, the Asset Representations
Reviewer will permit representatives of the Issuer, the Servicer or the
Administrator to make copies and extracts of any of those documents and to
discuss them with the Asset Representations Reviewer’s officers and employees. 
Each of the Issuer, the Servicer and the Administrator will, and will cause its
authorized representatives to, hold in confidence the foregoing information
except if disclosure may be required by Applicable Law or if the Issuer, the
Servicer or the Administrator reasonably determines that it is required to make
the disclosure under this Agreement or the other 2020-B Basic Documents.  The
Asset Representations Reviewer will maintain all relevant books, records,
reports and other documents and materials for a period of at least two years
after the termination of its obligations under this Agreement.
 
Section 4.08.  Delegation of Obligations.  The Asset Representations Reviewer
may not delegate or subcontract its obligations under this Agreement to any
Person without the prior written consent of the Issuer and the Servicer.
 
Section 4.09.  Confidential Information.
 
(a)          Treatment.  The Asset Representations Reviewer agrees to hold and
treat Confidential Information given to it under this Agreement in confidence
and under the terms and conditions of this Section, and will implement and
maintain safeguards to further assure the confidentiality of the Confidential
Information.  The Confidential Information will not, without the prior written
consent of the Issuer and the Servicer, be disclosed or used by any Information
Recipient other than for the purposes of performing Reviews of Review Assets or
performing its obligations under this Agreement.  The Asset Representations
Reviewer agrees that it will not, and will cause its Affiliates to not, (i)
purchase or sell securities issued by the Servicer or its Affiliates or special
purpose entities on the basis of Confidential Information or (ii) use the
Confidential Information for the preparation of research reports, newsletters or
other publications or similar communications.
 
11

--------------------------------------------------------------------------------

(b)         Protection.  The Asset Representations Reviewer will take reasonable
measures to protect the secrecy of and avoid disclosure and unauthorized use of
Confidential Information, including those measures that it takes to protect its
own confidential information and not less than a reasonable standard of care. 
The Asset Representations Reviewer acknowledges that Personally Identifiable
Information is also subject to the additional requirements in Section 4.10.
 
(c)          Disclosure.  If the Asset Representations Reviewer is required by
applicable law, regulation, rule or order issued by a Governmental Authority to
disclose part of the Confidential Information, it may disclose such Confidential
Information.  Before any such disclosure, however, the Asset Representations
Reviewer, if permitted by law, regulation, rule or order, will use its
reasonable efforts to provide the Issuer and the Servicer with notice of the
requirement and will cooperate, at the Servicer’s expense, in the Issuer’s and
the Servicer’s pursuit of a proper protective order or other relief from the
disclosure of such Confidential Information.  If the Issuer and the Servicer are
unable to obtain a protective order or other proper remedy by the date that the
information is required to be disclosed, the Asset Representations Reviewer will
disclose only that part of the Confidential Information that it is advised by
its legal counsel it is legally required to disclose.
 
(d)         Responsibility for Information Recipients.  The Asset
Representations Reviewer will be responsible for a breach of this Section by its
Information Recipients.
 
(e)          Violation.  The Asset Representations Reviewer agrees that a
violation of this Agreement may cause irreparable injury to the Issuer and the
Servicer and the Issuer and the Servicer may seek injunctive relief in addition
to legal remedies.  If an action is initiated by the Issuer or the Servicer to
enforce this Section, the prevailing party will be reimbursed for its fees and
expenses, including reasonable attorney’s fees, incurred for the enforcement.
 
Section 4.10.  Personally Identifiable Information.
 
(a)          Use of Issuer PII.  The Issuer does not grant the Asset
Representations Reviewer any rights to Issuer PII except as otherwise provided
in this Agreement.  The Asset Representations Reviewer will use Issuer PII only
to perform its obligations under this Agreement or as specifically directed in
writing by the Issuer and will only reproduce Issuer PII to the extent necessary
for these purposes.  The Asset Representations Reviewer must comply with all
laws applicable to PII, Issuer PII and the Asset Representations Reviewer’s
business, including any legally required codes of conduct, including those
relating to privacy, security and data protection.  The Asset Representations
Reviewer will protect and secure Issuer PII.  The Asset Representations Reviewer
will implement privacy or data protection policies and procedures that comply
with applicable law and this Agreement.  The Asset Representations Reviewer will
implement and maintain reasonable and appropriate practices, procedures and
systems, including administrative, technical and physical safeguards to (i)
protect the security, confidentiality and integrity of Issuer PII, (ii) ensure
against anticipated threats or hazards to the security or integrity of Issuer
PII, (iii) protect against unauthorized access to or use of Issuer PII and (iv)
otherwise comply with its obligations under this Agreement.  These safeguards
include a written data security plan, employee training, information access
controls, restricted disclosures, systems protections (e.g., intrusion
protection, data storage protection and data transmission protection) and
physical security measures.
 
12

--------------------------------------------------------------------------------

(b)          Additional Limitations.  In addition to the use and protection
requirements described in Section 4.10(a), the Asset Representations Reviewer’s
disclosure of Issuer PII is also subject to the following requirements:
 
(i)           The Asset Representations Reviewer will not disclose Issuer PII to
its personnel or allow its personnel access to Issuer PII except (A) for the
Asset Representations Reviewer personnel who require Issuer PII to perform a
Review, (B) with the prior consent of the Issuer or (C) as required by
applicable law.  When permitted, the disclosure of or access to Issuer PII will
be limited to the specific information necessary for the individual to complete
the assigned task.  The Asset Representations Reviewer will inform personnel
with access to Issuer PII of the confidentiality requirements in this Agreement
and train its personnel with access to Issuer PII on the proper use and
protection of Issuer PII.
 
(ii)          The Asset Representations Reviewer will not sell, disclose,
provide or exchange Issuer PII with or to any third party without the prior
consent of the Issuer.
 
(c)          Notice of Breach.  The Asset Representations Reviewer will notify
the Issuer promptly in the event of an actual or reasonably suspected security
breach, unauthorized access, misappropriation or other compromise of the
security, confidentiality or integrity of Issuer PII and, where applicable,
immediately take action to prevent any further breach.
 
(d)          Return or Disposal of Issuer PII.  Except where return or disposal
is prohibited by applicable law, promptly on the earlier of the completion of
the Review or the request of the Issuer, all Issuer PII in any medium in the
Asset Representations Reviewer’s possession or under its control will be (i)
destroyed in a manner that prevents its recovery or restoration or (ii) if so
directed by the Issuer, returned to the Issuer without the Asset Representations
Reviewer retaining any actual or recoverable copies, in both cases, without
charge to the Issuer.  Where the Asset Representations Reviewer retains Issuer
PII, the Asset Representations Reviewer will limit the Asset Representations
Reviewer’s further use or disclosure of Issuer PII to that required by
applicable law.
 
(e)          Compliance; Modification.  The Asset Representations Reviewer will
cooperate with and provide information to the Issuer regarding the Asset
Representations Reviewer’s compliance with this Section.  The Asset
Representations Reviewer and the Issuer agree to modify this Section as
necessary for either party to comply with applicable law.
 
(f)          Audit of Asset Representations Reviewer.  The Asset Representations
Reviewer will permit the Issuer and its authorized representatives to audit the
Asset Representations Reviewer’s compliance with this Section during the Asset
Representations Reviewer’s normal business hours on reasonable advance notice to
the Asset Representations Reviewer, and not more than once during any year
unless circumstances necessitate additional audits.  The Issuer agrees to make
reasonable efforts to schedule any audit described in this Section with the
inspections described in Section 4.07.  The Asset Representations Reviewer will
also permit the Issuer during normal business hours on reasonable advance notice
to audit any service providers used by the Asset Representations Reviewer to
fulfill the Asset Representations Reviewer’s obligations under this Agreement.
 
13

--------------------------------------------------------------------------------

(g)          Affiliates and Third Parties.  If the Asset Representations
Reviewer processes the PII of the Issuer’s Affiliates or a third party when
performing a Review, and if such Affiliate or third party is identified to the
Asset Representations Reviewer, such Affiliate or third party will be an
intended third-party beneficiary of this Section, and this Agreement is intended
to benefit the Affiliate or third party.  The Affiliate or third party may
enforce the PII related terms of this Section against the Asset Representations
Reviewer as if each were a signatory to this Agreement.
 
ARTICLE FIVE


REMOVAL, RESIGNATION
 
Section 5.01.  Eligibility of the Asset Representations Reviewer.  The Asset
Representations Reviewer must be a Person who (i) is not Affiliated with the
Issuer, the Depositor, the Servicer, the Indenture Trustee, the Owner Trustee or
any of their Affiliates and (ii) was not, and is not, Affiliated with a Person
that was engaged by the Issuer, the Depositor, the Servicer or any Underwriter
to perform any due diligence on the 2020-B Leases and 2020-B Leased Vehicles
prior to the 2020-B Closing Date.
 
Section 5.02.  Resignation and Removal of Asset Representations Reviewer.
 
(a)          No Resignation.  The Asset Representations Reviewer will not resign
as Asset Representations Reviewer unless it determines it is legally unable to
perform its obligations under this Agreement and there is no reasonable action
that it could take to make the performance of its obligations under this
Agreement permitted under applicable law.  In such event, the Asset
Representations Reviewer will deliver a notice of its resignation to the Issuer
and the Servicer, together with an Opinion of Counsel supporting its
determination.
 
(b)          Removal.  If any of the following events occur, the Issuer, by
notice to the Asset Representations Reviewer, may remove the Asset
Representations Reviewer and terminate its rights and obligations under this
Agreement:
 
(i)           the Asset Representations Reviewer no longer meets the eligibility
requirements in Section 5.01;
 
(ii)          the Asset Representations Reviewer breaches of any of its
representations, warranties, covenants or obligations in this Agreement; or
 
(iii)        an Insolvency Event of the Asset Representations Reviewer occurs.
 
(c)          Notice of Resignation or Removal.  The Issuer will notify the
Servicer and the Indenture Trustee of any resignation or removal of the Asset
Representations Reviewer.
 
(d)          Continue to Perform After Resignation or Removal.  The Asset
Representations Reviewer will continue to perform its obligations under this
Agreement until a successor Asset Representations Reviewer has accepted its
engagement according to Section 5.03(b).
 
14

--------------------------------------------------------------------------------

Section 5.03.  Successor Asset Representations Reviewer.
 
(a)          Engagement of Successor Asset Representations Reviewer.  Following
the resignation or removal of the Asset Representations Reviewer, the Issuer
will engage a successor Asset Representations Reviewer who meets the eligibility
requirements of Section 5.01.
 
(b)          Effectiveness of Resignation or Removal.  No resignation or removal
of the Asset Representations Reviewer will be effective until a successor Asset
Representations Reviewer has executed and delivered to the Issuer and the
Servicer an agreement accepting its engagement and agreeing to perform the
obligations of the Asset Representations Reviewer under this Agreement or
entering into a new agreement with the Issuer on substantially the same terms as
this Agreement.
 
(c)          Transition and Expenses.  If the Asset Representations Reviewer
resigns or is removed, it will cooperate with the Issuer and the Servicer and
take all actions reasonably requested to assist the Issuer in making an orderly
transition of its rights and obligations under this Agreement to the successor
Asset Representations Reviewer.  The Asset Representations Reviewer will pay the
reasonable expenses of transitioning its obligations under this Agreement and
preparing the successor Asset Representations Reviewer to take on the
obligations on receipt of an invoice with reasonable detail of the expenses from
the Issuer and the Servicer or the successor Asset Representations Reviewer.
 
15

--------------------------------------------------------------------------------

Section 5.04.  Merger, Consolidation or Succession.  Any Person (i) into which
the Asset Representations Reviewer is merged or consolidated, (ii) resulting
from any merger or consolidation to which the Asset Representations Reviewer is
a party or (iii) succeeding to the business of the Asset Representations
Reviewer, if that Person meets the eligibility requirements in Section 5.01,
will be the successor to the Asset Representations Reviewer under this
Agreement.  Such Person will execute and deliver to the Issuer, the Servicer and
the Administrator an agreement to assume the Asset Representations Reviewer’s
obligations under this Agreement (unless the assumption happens by operation of
law).
 
ARTICLE SIX


OTHER AGREEMENTS
 
Section 6.01.  Independence of the Asset Representations Reviewer.  The Asset
Representations Reviewer will be an independent contractor and will not be
subject to the supervision of the Issuer for the manner in which it accomplishes
the performance of its obligations under this Agreement.  Unless expressly
authorized by the Issuer, the Asset Representations Reviewer will have no
authority to act for or represent the Issuer and will not be considered an agent
of the Issuer.  Nothing in this Agreement will make the Asset Representations
Reviewer and the Issuer members of any partnership, joint venture or other
separate entity or impose any liability as such on any of them.  For the
avoidance of doubt, the Indenture Trustee will not be responsible for monitoring
the performance by the Asset Representations Reviewer of its obligations under
this Agreement.
 
Section 6.02.  No Petition.  Each of the parties to this Agreement covenants and
agrees that for a period of one year and one day (or, if longer, any applicable
preference period) after payment in full of all Exchange Notes and all
outstanding Securities, it will not institute against, or join any Person in
instituting against, the Titling Trust, the Initial Beneficiary, the Issuer or
the Transferor any bankruptcy, reorganization, arrangement, insolvency or
liquidation Proceedings, or other Proceedings under any Insolvency Law in
connection with any obligations relating to the 2020-B ABS Notes, the 2020-B
Exchange Note or the 2020-B Basic Documents and agrees that it will not
cooperate with or encourage others to institute any such Proceeding.
 
Section 6.03.  Limitation of Liability of Owner Trustee.  It is expressly
understood and agreed by the parties hereto that (i) this Agreement is executed
and delivered by WTNA, not individually or personally but solely as Owner
Trustee of the Issuer, in the exercise of the powers and authority conferred and
vested in it, (ii) each of the representations, undertakings and agreements
herein made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by WTNA but is made and intended
for the purpose of binding only the Issuer, (iii) nothing herein contained shall
be construed as creating any liability on WTNA, individually or personally, to
perform any covenant either expressed or implied contained herein of the Issuer,
all such liability, if any, being expressly waived by the parties hereto and by
any Person claiming by, through or under the parties hereto, (iv) WTNA has not
verified and has made no investigation as to the accuracy or completeness of any
representations and warranties made by the Issuer in this Agreement and (v)
under no circumstances shall WTNA be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Agreement or any other related documents.
 
16

--------------------------------------------------------------------------------

Section 6.04.  Termination of Agreement.  This Agreement will terminate, except
for the obligations under Section 4.05, on the earlier of (i) the payment in
full of all outstanding Notes and the satisfaction and discharge of the
Indenture and (ii) the date the Issuer is terminated under the Trust Agreement.
 
ARTICLE SEVEN


MISCELLANEOUS PROVISIONS
 
Section 7.01.  Amendments.
 
(a)          The parties may amend this Agreement:
 
(i)           to clarify an ambiguity, correct an error or correct or supplement
any term of this Agreement that may be defective or inconsistent with the other
terms of this Agreement or to provide for, or facilitate the acceptance of this
Agreement by, a successor Asset Representations Reviewer, in each case without
the consent of the Noteholders or any other Person;
 
(ii)          to add, change or eliminate terms of this Agreement, in each case
without the consent of the Noteholders or any other Person, if the Administrator
delivers an Officer’s Certificate to the Issuer, the Owner Trustee and the
Indenture Trustee stating that the amendment will not have a material adverse
effect on the Noteholders; or
 
(iii)        to add, change or eliminate terms of this Agreement for which an
Officer’s Certificate is not or cannot be delivered under Section 7.01(a)(ii),
with the consent of the Majority Noteholders.
 
(b)          Notwithstanding anything to the contrary in this Section, any
amendment to this Agreement that affects the rights or the obligation of either
the Indenture Trustee or the Owner Trustee will require the consent of the
Indenture Trustee or the Owner Trustee, as applicable.
 
Section 7.02.  Assignment; Benefit of Agreement; Third Party Beneficiaries.
 
(a)          Assignment.  Except as stated in Section 5.04, this Agreement may
not be assigned by the Asset Representations Reviewer without the consent of the
Issuer and the Servicer.
 
(b)          Benefit of Agreement; Third-Party Beneficiaries.  This Agreement is
for the benefit of and will be binding on the parties and their permitted
successors and assigns.  The Owner Trustee and the Indenture Trustee will be
third-party beneficiaries of this Agreement and may enforce this Agreement
against the Asset Representations Reviewer and the Servicer.  No other Person
will have any right or obligation under this Agreement.
 
17

--------------------------------------------------------------------------------

Section 7.03.  Notices.
 
(a)          Notices to Parties.  Unless otherwise expressly specified or
permitted by the terms hereof, all notices, requests, demands, consents, waivers
or other communications to or from the parties to this Agreement will be in
writing.  Notices, requests, demands, consents and other communications will be
deemed to have been given and made, (i) upon delivery or, in the case of a
letter mailed via registered first class mail, postage prepaid, three days after
deposit in the mail and (ii) in the case of (a) a facsimile, when receipt is
confirmed by telephone or by reply e-mail or reply facsimile from the recipient,
(b) an e-mail, when receipt is confirmed by telephone or by reply e‑mail from
the recipient and (c) an electronic posting to a password-protected website,
upon printed confirmation of the recipient’s access to such password-protected
website, or when notification of such electronic posting is confirmed in
accordance with clauses (ii)(b) and (ii)(c) above.
 
(b)          Notice Addresses.  Any notice, request, demand, consent, waiver or
other communication will be addressed as stated in the 2020-B Administration
Agreement or this  Agreement, as applicable, or to another address as a party
may give by notice to the other parties.
 
In the case of the Asset Representations Reviewer, all such notices, including
Review Notices, shall be sent to:
 
Via electronic mail to ARRNotices@clayton.com
 
and to:
 
Clayton Fixed Income Services LLC
2638 South Falkenburg Road
Riverview, Florida 33578
Attn: SVP


with a copy to:
 
Clayton Fixed Income Services LLC, c/o Clayton Holdings LLC
1500 Market Street, West Tower Suite 2050
Philadelphia, Pennsylvania 19102
Attn: General Counsel


In the case the Administrator or the Servicer, all such notices shall be sent
to:
 
Mercedes-Benz Financial Services USA LLC
36455 Corporate Drive
Farmington Hills, Michigan 48331
Attention:  Steven C. Poling (e-mail: steven.c.poling@daimler.com)


Section 7.04.  GOVERNING LAW.
 
(a)          THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY OTHERWISE
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
18

--------------------------------------------------------------------------------

Section 7.05.  WAIVER OF JURY TRIAL.  EACH PARTY TO THIS AGREEMENT IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY ANY 2020-B BASIC DOCUMENT.
 
Section 7.06.  No Waiver; Remedies.  No party’s failure or delay in exercising a
power, right or remedy under this Agreement will operate as a waiver.  No single
or partial exercise of a power, right or remedy will preclude any other or
further exercise of the power, right or remedy or the exercise of any other
power, right or remedy.  The powers, rights and remedies under this Agreement
are in addition to any powers, rights and remedies under law.
 
Section 7.07.  Severability.  If any one or more of the covenants, agreements,
provisions or terms of this Agreement is held invalid, illegal or unenforceable,
then such covenants, agreements, provisions or terms will be deemed severable
from the remaining covenants, agreements, provisions and terms of this
Agreement, and will in no way affect the validity, legality or enforceability of
the other covenants, agreements, provisions and terms of this Agreement.
 
Section 7.08.  Table of Contents and Headings.  The Table of Contents and the
various headings in this Agreement are included for convenience only and will
not affect the meaning or interpretation of any provision of this Agreement.
 
Section 7.09.  Counterparts; Electronic Signatures.  This Agreement may be
executed in any number of counterparts, each of which will be an original, and
all of which will together constitute one and the same instrument.
 
Any signature (including any electronic symbol or process attached to, or
associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record) hereto or to any
other certificate, agreement or document related to this transaction, and any
contract formation or record-keeping through electronic means shall have the
same legal validity and enforceability as a manually executed signature or use
of a paper-based recordkeeping system to the fullest extent permitted by
Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any similar State law based on the Uniform Electronic Transactions Act.


19

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers duly authorized as of the day and year
first above written
 



MERCEDES-BENZ AUTO LEASE TRUST 2020-B,


as Issuer




By:
WILMINGTON TRUST, NATIONAL
ASSOCIATION, not in its individual capacity, but
solely as Owner Trustee

 


By:
/s/ Cynthia L. Major



Name:Cynthia L. Major




Title: Banking Officer

 


MERCEDES-BENZ FINANCIAL SERVICES USA LLC,


as Servicer and Administrator




By:
/s/ Christopher Trainor



Name: Christopher Trainor




Title: Vice President

 


CLAYTON FIXED INCOME SERVICES LLC,


as Asset Representations Reviewer




By:
/s/ Adam D. Nichols



Name: Adam D. Nichols




Title: CAO




2020-B Asset Representation Review Agreement



--------------------------------------------------------------------------------

SCHEDULE A
 
REPRESENTATIONS AND WARRANTIES, REVIEW MATERIALS AND TESTS
 
Representation (1) - Origination
 
The 2020-B Lease is a Stand-Alone Lease that was originated (a) by a Dealer, (b)
on or after October 2015, (c) pursuant to an agreement which allows for recourse
to the Dealer in the event of certain defects in the 2020-B Lease (but not for a
default by the related Lessee) and (d) in substantial compliance with the Credit
and Collection Policy.
 
Review Materials
 


-
Lease agreement

 
Procedures to be Performed
 
(i)          Confirm the lease agreement was signed by the Lessee and the Lessor
 
(ii)         Confirm the lease agreement form number and revision date are on
the List of Approved Contract Forms
 
(iii)        Confirm the lease agreement is dated on or after October 2015
 
(iv)        Confirm the dealer agreement contains provisions which allow for
recourse to the Dealer in the event of certain defects in the Lease, outside of 
default by the related Lessee
 
(v)          Confirm there is no evidence the lease agreement is not in
compliance with the Credit and Collection Policy
 
(vi)         If section (i) through (v) are confirmed, then Test Pass
 
Representation (2) - Leases
 
The 2020-B Lease constitutes “tangible chattel paper” or “electronic chattel
paper” within the meaning of Section 9-102 of the UCC.
 
Review Materials
 


-
Lease agreement

 


-
Title documents

 
Procedures to be Performed
 
(i)           Confirm there is a signature under the appropriate Lessee,
Co-lessee and Lessor signature lines within the lease agreement
 
SA-1

--------------------------------------------------------------------------------

(ii)         Confirm the lease agreement reports a monetary obligation greater
than zero
 
(iii)        Confirm the assignment section of the lease agreement lists the 
Titling Trust as the sole assignee
 
(iv)        If sections (i) through (iii) are confirmed, then Test Pass
 
Representation (3) – Leased Vehicle
 
The related 2020-B Vehicle is a Mercedes-Benz passenger car or sport utility
vehicle that was new or had been used in the Courtesy Vehicle Program at the
time of the origination of the related 2020-B Lease and is not powered by a
diesel engine.
 
Review Materials
 


-
Lease agreement

 
Procedures to be Performed
 
(i)          Confirm the vehicle description section of the lease agreement
reports that the leased vehicle is a new vehicle or had been used in the
Courtesy Vehicle Program
 
(ii)         Confirm the vehicle description section of the lease agreement
reports that the leased vehicle is a Mercedes-Benz passenger car, sport utility
vehicle or a smart automobile and is not powered by a diesel engine
 
(iii)        If sections (i) and (ii) are confirmed, then Test Pass
 
Representation (4) – Certificate of Title and Lienholder
 
Each 2020-B Vehicle was titled, or the Servicer has started procedures that will
result in the 2020-B Vehicle being titled, in one of the 50 states of the United
States or the District of Columbia and the Collateral Agent is or will be noted
as lienholder of the 2020-B Vehicle (other than in Kansas, Missouri, Nebraska,
Nevada or South Dakota) and such lien is a perfected first priority security
interst.
 
Review Materials
 


-
Lease agreement

 


-
Title documents

 


-
Lease file

 
Procedures to be Performed
 
(i)          Confirm the title lists the Collateral Agent as the first priority
lienholder or evidence of an application for such title is present
 
SA-2

--------------------------------------------------------------------------------

(ii)          Confirm the Vehicle Identification Number (VIN) listed on the
title matches the VIN number on the lease agreement
 
(iii)        Confirm there is no evidence of any lien that would take priority
over the Collateral Agent’s security interest
 
(iv)        If sections (i) through (iii) are confirmed, then Test Pass
 
Representation (5) - Lessee
 
The related Lessee is a Person other than MBFS USA, any Affiliate thereof or a
Governmental Authority and, at the time of origination of the 2020-B Lease,
based on information provided by the Lessee, the Lessee is located in and has a
billing address within a State.
 
Review Materials
 


-
Lease agreement

 
Procedures to be Performed
 
(i)          Confirm the Lessee is not reported as MBFS USA, an affiliate or a
governmental authority
 
(ii)         Confirm the Lessee’s address as reported on the lease agreement is
located within the United States
 
(iii)        If sections (i) and (ii) are confirmed, then Test Pass
 
Representation (6) – Closed-End Lease; Payment in Dollars
 
The 2020-B Lease is payable solely in Dollars in the United States and is a
closed-end lease that provides for equal monthly payments by the Lessee, which
scheduled payments, if made when due, fully amortize to an amount equal to the
Booked Residual Value of the related 2020-B Vehicle based upon the related
Contract Rate.
 
Review Materials
 


-
Lease agreement

 
Procedures to be Performed
 
(i)          Confirm the lease agreement represents a closed end lease
 
(ii)         Confirm the lease agreement is denominated in US dollars
 
(iii)        Confirm the monthly payments section of the lease agreement calls
for level monthly payments over the entire lease term with the possible
exception of the first and last payment
 
SA-3

--------------------------------------------------------------------------------

(iv)        Calculate the product of the level monthly payment with the number
of payments due over the lease term and confirm this amount fully amortizes to
the Booked Residual Value of the related 2020-B Vehicle based upon the related
Contract Rate
 
(v)          If sections (i) through (iv) are confirmed, then Test Pass
 
Representation (7) – One Original
 
There is only one original executed copy or authoritative copy, as applicable,
of the 2020-B Lease.  The Servicer, or its custodian, has possession or control
of such original or authoritative copy, as applicable, which does not have any
marks or notations indicating that it has been pledged, assigned or otherwise
conveyed to any Person other than the Titling Trust.
 
Review Materials
 


-
Lease agreement

 
Procedures to be Performed
 
(i)          Confirm that the lease agreement is marked as the original copy or
authoritative copy, as applicable
 
(ii)         Confirm there is no evidence that the lease agreement has been
pledged, assigned or otherwise conveyed to any Person other than the Titling
Trust
 
(iii)        If sections (i) and (ii) are confirmed, then Test Pass
 
Representation (8) – Compliance with Law
 
The 2020-B Lease complied in all material respects at the time it was originated
and, as of the 2020-B Cutoff Date, will comply in all material respects with all
requirements of federal, State and local laws.
 
Review Materials
 


-
Lease agreement

 
Procedures to be Performed
 
(i)          Confirm the lease agreement form number and revision date are on
the List of Approved Contract Forms
 
(ii)         Confirm the following sections of the contract are present and
completed:
 


(a)
Name and address of Lessor


(b)
Name and address of Lessee and Co-lessee (if applicable)


(c)
Vehicle description


(d)
Amount due at lease signing


(e)
Amount of monthly payment



SA-4

--------------------------------------------------------------------------------


(f)
Number of monthly payments


(g)
Other charges


(h)
Total of Payments

 
(iii)        Confirm there is an itemization of the amount due at lease signing
 
(iv)        Confirm there is an itemization of the monthly payment
 
(v)          Confirm the following disclosures are included on the contract
 


(a)
Early termination


(b)
Excessive wear


(c)
Purchase option


(d)
Insurance requirements


(e)
Late charges

 
(vi)         If sections (i) through (v) are confirmed, then Test Pass
 
Representation (9) - Enforceability
 
The 2020-B Lease was fully and properly executed by the parties thereto and such
2020-B Lease represents the legal, valid and binding full-recourse payment
obligation of the related Lessee, enforceable against such Lessee in accordance
with its terms, except as enforceability is subject to or limited by bankruptcy,
reorganization, insolvency, fraudulent conveyance, moratorium and other similar
laws affecting the enforcement of creditors’ rights in general or principles of
equity (whether considered in a suit at law or in equity).
 
Review Materials
 


-
Lease agreement

 
Procedures to be Performed
 
(i)          Confirm the lease agreement was signed by the Lessor, Lessee and
Co-lessee (if applicable)
 
(ii)         Confirm the lease agreement form number and revision date are on
the List of Approved Contract Forms
 
(iii)        If sections (i) and (ii) are confirmed, then Test Pass
 
Representation (10) – Title to the Lease and Leased Vehicle
 
Neither the 2020-B Lease nor the 2020-B Vehicle has been sold, transferred,
assigned, pledged or granted by any Dealer to any Person other than the Titling
Trust.  The Titling Trust has good and marketable title to such 2020-B Lease and
2020-B Vehicle, free and clear of any Liens (other than Permitted Liens),
participations and rights of others, including, to the knowledge of the
Servicer, Liens (other than Permitted Liens) or claims for work, labor or
material relating to such 2020-B Vehicle.
 
SA-5

--------------------------------------------------------------------------------

Review Materials
 


-
Lease agreement

 


-
Title documents

 


-
Lease file

 
Procedures to be Performed
 
(i)          Confirm the assignment section of the lease agreement has been
signed by the Dealer and lists the Titling Trust as the assignee
 
(ii)         Confirm there is no evidence within the lease file that the Lease
has been sold, transferred, assigned, pledged or granted by any Dealer to any
Person other than the Title Trust
 
(iii)        Confirm the title shows that the Titling Trust is the owner of the
Lease vehicle
 
(iv)        Confirm the title document does not indicate any additional liens
(other than permitted liens)
 
(v)          If sections (i) through (iv) are confirmed, then Test Pass
 
Representation (11) – Lease in Full Force and Effect; No Waiver
 
The 2020-B Lease is in full force and effect and not satisfied, subordinated or
rescinded and no provision of the 2020-B Lease has been waived in any manner
that causes or could cause such 2020-B Lease to not qualify with the other
criteria set forth herein.
 
Review Materials
 


-
Lease agreement

 


-
Data tape

 


-
Lease file

 
Procedures to be Performed
 
(i)          Confirm the lease agreement form number and revision date are on
the List of Approved Contracts
 
(ii)         Confirm within the data tape that the lease has not been paid off
as of the 2020-B Cutoff Date
 
SA-6

--------------------------------------------------------------------------------

(iii)        Confirm there is no evidence within the lease file that the Lease
has been satisfied, subordinated or rescinded
 
(iv)        Confirm there is no evidence within the lease file that any
provision of the lease has been waived in any manner that would cause the Lease
to become invalid
 
(v)          If sections (i) through (iv) are confirmed, then Test Pass
 
Representation (12) – No Defenses
 
The 2020-B Lease is not subject to any right of rescission, cancellation,
setoff, claim, counterclaim or any other defense (including defenses arising out
of violations of usury laws) of the related Lessee to payment of the amounts due
thereunder, and no such right of rescission, cancellation, set-off, claim,
counterclaim or any other defense (including defenses arising out of violations
of usury laws) has been asserted or threatened.
 
Review Materials
 


-
Lease file

 
Procedures to be Performed
 
(i)          Confirm there is no indication within the lease file that the Lease
is subject to any right of rescission, cancellation, setoff, claim or
counterclaim that could cause the Lease to become invalid
 
(ii)         Confirm there is no indication within the lease file of any threats
of rescission, cancellation, setoff, claim or counterclaim that could cause the
Lease to become invalid
 
(iii)        If sections (i) and (ii) are confirmed, then Test Pass
 
Representation (13) - Assignability
 
The 2020-B Lease is fully assignable and does not require the consent of the
related Lessee or any other Person as a condition to any transfer, sale or
assignment of the rights thereunder to the Titling Trust.
 
Review Materials
 


-
Lease agreement

 
Procedures to be Performed
 
(i)          Confirm the lease agreement form number and revision date are on
the List of Approved Contracts
 
SA-7

--------------------------------------------------------------------------------

(ii)         Confirm the lease agreement contains language allowing the sale,
transfer, assignment, conveyance or pledge of the Lease without the consent of
the related Lessee or any other Person
 
(iii)        If sections (i) and (ii) are confirmed, then Test Pass
 
Representation (14) – Lease Term
 
As of its origination date, the 2020-B Lease had an original Lease Term of no
less than 24 months and no more than 60 months.
 
Review Materials
 


-
Lease agreement

 
Procedures to be Performed
 
(i)          Confirm the number of payments as stated on the lease agreement are
within the allowable lease term limits
 
(ii)         If section (i) is confirmed, then Test Pass
 
Representation (15) - Insurance
 
As of the time of origination of the 2020-B Lease, the related lease agreement
required the related Lessee to obtain physical damage insurance covering the
related 2020-B Vehicle.
 
Review Materials
 


-
Lease agreement

 
Procedures to be Performed
 
(i)          Confirm the lease agreement contains language that required the
Lessee to obtain and maintain physical damage insurance to the related Leased
Vehicle
 
(ii)         If section (i) is confirmed, then Test Pass
 
Representation (16) – No Bankruptcy
 
As of the 2020-B Cutoff Date, the Servicer has not received actual notice that
the Lessee on any 2020-B Lease is a debtor in a bankruptcy proceeding.
 
Review Materials
 


-
Lease file

 
SA-8

--------------------------------------------------------------------------------

Procedures to be Performed
 
(i)          Confirm the lease file does not contain evidence that the related
Lessee or Lease is the subject of any bankruptcy proceeding or insolvency
proceeding as of the 2020-B Cutoff Date
 
(ii)         If section (i) is confirmed, then Test Pass
 
Representation (17) – No Extensions
 
As of the 2020-B Cutoff Date, the 2020-B Lease is not subject to a current
deferral and has not been extended, but may have otherwise been deferred in
accordance with the Credit and Collection Policy or otherwise modified in
accordance with the Credit and Collection Policy so long as such modification
did not cause such 2020-B Lease to not qualify with the other criteria set forth
herein.
 
Review Materials
 


-
Lease agreement

 


-
Data file

 


-
Lease file

 
Procedures to be Performed
 
(i)          Confirm the Lease was not subject to a deferral as of the 2020-B
Cutoff Date and has not been extended or modified as of the 2020-B Cutoff Date
 
(ii)         If the Lease has been extended, deferred or modified, confirm that
(a) there is no evidence that the extension, deferment or modification violated
the Credit and Collection Policy and (b) the Lease, as extended, deferred or
modified, meets all other representations
 
(iii)        If section (i) or section (ii) is confirmed, then Test Pass
 
Representation (18) – Delinquencies; No Payment Default
 
As of the 2020-B Cutoff Date, none of the 2020-B Leases is Delinquent by more
than 30 days.  As of the 2020-B Cutoff Date, none of the 2020-B Leases is a
Defaulted Lease.
 
Review Materials
 


-
Data tape

 
SA-9

--------------------------------------------------------------------------------

Procedures to be Performed
 
(i)          Confirm the data tape does not indicate that 10% or more of the
Base Monthly Payment required to be paid on the Lease was more than 30 days past
due as of the 2020-B Cutoff Date
 
(ii)         If section (i) is confirmed, then Test Pass
 
Representation (19) – Securitization Value
 
As of the 2020-B Cutoff Date, each 2020-B Lease had a Securitization Value not
less than $15,000 and no more than $250,000.
 
Review Materials
 


-
Lease file

 
Procedures to be Performed
 
(i)          Confirm the Lease has a Securitization Value that is greater than
or equal to $15,000.00
 
(ii)         Confirm the Lease has a Securitization Value that is less than or
equal to $250,000.00
 
(iii)        If sections (i) and (ii) are confirmed, then Test pass
 
Representation (20) – FICO Score
 
As of its origination date, the Lessee under the 2020-B Lease had a FICO score
of not less than 651.
 
Review Materials
 


-
Lease file

 
Procedures to be Performed
 
(i)          Confirm the related Lessee’s FICO score was greater than or equal
to 651
 
(ii)         If section (i) is confirmed, then Test Pass
 
Representation (21) – No Allocation to Other Specified Interest
 
The 2020-B Lease and the related 2020-B Vehicle allocated to the 2020-B
Reference Pool has not been allocated to any Reference Pool other than the
2020-B Reference Pool.
 
SA-10

--------------------------------------------------------------------------------

Review Materials
 


-
Lease file

 
Procedures to be Performed
 
(i)          Confirm the lease file indicates that the related Lease and Leased
Vehicle were allocated to the 2020-B Reference Pool
 
(ii)         Confirm the related Lease and Leased Vehicle have not been
re-allocated to any other reference pool other than the 2020-B Reference Pool
 
(iii)        If section (i) and (ii) are confirmed, then Test Pass
 
Representation (22) – Model Year
 
The related 2020-B Vehicle has a model year between 2015 and 2020, inclusive.
 
Review Materials
 


-
Lease agreement

 
Procedures to be Performed 
 
(i)          Confirm the vehicle description of the lease agreement indicates
that the Leased Vehicle is of a model year between 2015 and 2020
 
(ii)         If section (i) is confirmed, then Test Pass



SA-11

--------------------------------------------------------------------------------